              IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF NEW YORK


DUSTY M.,

                       Plaintiff,
            v.                                  Civil Action No.
                                                5:18-CV-0899 (DEP)

COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.


APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF

LAW OFFICES OF STEVEN DOLSON STEVEN R. DOLSON, ESQ.
126 North Salina Street
Suite 3B
Syracuse, New York 13202

FOR DEFENDANT

HON. GRANT C. JAQUITH                     PETER W. JEWETT, ESQ.
United States Attorney for the            Special Assistant U.S. Attorney
Northern District of New York
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
CHIEF U.S. MAGISTRATE JUDGE

                                    ORDER

     Currently pending before the court in this action, in which plaintiff
seeks judicial review of an adverse administrative determination by the

Acting Commissioner, pursuant to 42 U.S.C. '' 405(g) and 1383(c)(3), are

cross-motions for judgment on the pleadings. 1 Oral argument was

conducted in connection with those motions on June 25, 2019, during a

telephone conference held on the record. At the close of argument, I

issued a bench decision in which, after applying the requisite deferential

review standard, I found that the Acting Commissioner=s determination did

not result from the application of proper legal principles and is not

supported by substantial evidence, providing further detail regarding my

reasoning and addressing the specific issues raised by the plaintiff in this

appeal.

      After due deliberation, and based upon the court=s oral bench

decision, a transcript of which is attached and incorporated herein by

reference, it is hereby

      ORDERED, as follows:

      1)     Plaintiff=s motion for judgment on the pleadings is GRANTED.

      2)     The Acting Commissioner=s determination that plaintiff was not


1       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
disabled at the relevant times, and thus is not entitled to benefits under the

Social Security Act, is VACATED.

      3)    The matter is hereby REMANDED to the Acting

Commissioner, without a directed finding of disability, for further

proceedings consistent with this determination.

      4)    The clerk is respectfully directed to enter judgment, based

upon this determination, remanding the matter to the Acting Commissioner

pursuant to sentence four of 42 U.S.C. ' 405(g) and closing this case.




Dated:      July 2, 2019
            Syracuse, NY




                                      3
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
DUSTY M.,

                       Plaintiff,
vs.                                          5:18-CV-899

Commissioner of Social Security,

                        Defendant.
------------------------------------------------------x
                  DECISION - June 25, 2019

      James Hanley Federal Building, Syracuse, New York
                 HONORABLE DAVID E. PEEBLES

          United States Magistrate-Judge, Presiding


            A P P E A R A N C E S (by telephone)

For Plaintiff:     STEVEN R. DOLSON
                   Attorney at Law
                   126 North Salina Street
                   Syracuse, New York 13202

For Defendant:     SOCIAL SECURITY ADMINISTRATION
                   Office of Regional General Counsel
                   26 Federal Plaza
                   New York, New York 10278
                     BY: PETER W. JEWETT, ESQ.




                 Eileen McDonough, RPR, CRR
            Official United States Court Reporter
                        P.O. Box 7367
                   Syracuse, New York 13261
                        (315)234-8546
                 Decision - 6/25/2019 - 18-cv-899                    2


1                THE COURT:   I have before me a request for judicial
2    review of an adverse determination by the Commissioner of

3    Social Security pursuant to 42, United States Code, 405(g)

4    and 1383(c)(3).    The background is as follows.
5                The plaintiff was born in July of 1983 and is

6    currently almost 36 years old.    She was 32 years old at the

7    time of the hearing and 29 at the time of the alleged onset
8    of her disability.   At various places in the record it

9    appears that she is either 5-foot-7 or 5-foot-8 in height and
10   weighs between 221 and 228 pounds.     That includes pages 43

11   and 451 of the Administrative Transcript.      According to her

12   BMI, and the Administrative Law Judge did note this,
13   plaintiff is obese, although her medical records do not spend

14   a lot of time dealing with her obesity.    She is left-hand

15   dominant.    She secured a GED in or about 2003.    That's at 445
16   of the Administrative Transcript.

17               Plaintiff lives in Moravia together with her
18   boyfriend.    That's at 38 and 55 of the Administrative

19   Transcript.   She has four children, who at the time of the

20   hearing in this matter were ages seven, ten, eleven and
21   thirteen.

22               Physically plaintiff suffers from both lumbar and

23   cervical degeneration with radiculopathy.      She had magnetic
24   resonance imaging testing of the lumbar spine area on

25   November 13, 2012 that indicated a right L5 nerve root sheath
               Decision - 6/25/2019 - 18-cv-899                    3


1    cyst of 6 millimeters, and smaller right S1 nerve root sheath
2    cyst of 4 millimeters, L4/L5 disc protrusion without

3    herniation or nerve root contact.   That's at 260.

4              On February 2, 2015 she underwent another MRI
5    testing of her lumbar spine.   The impression noted at

6    page 490 was that there was essentially no significant

7    changes identified compared to the November 2012 MRI, with no
8    evidence of central canal or intervertebral foraminal

9    stenosis, with minimal sub-ligamentous disc bulging at L2/L3,
10   L3/L4 and L4/L5 levels.

11             Again she was x-rayed on October 24, 2012.     That's

12   at page 414.   That showed mild disc space narrowing at the
13   L5/S1 level cannot be excluded.   But no acute fracture or

14   spondylolisthesis.   Cervically she underwent an MRI on

15   September 4, 2015.   That's at page 472.   The results showed
16   multi-level cervical spine degenerative changes, worst at

17   C5/C6 where a right paracentral disc protrusion abuts and
18   flattens the right ventral cervical cord, overall causing

19   moderate narrowing of the spinal canal.    She underwent an

20   additional MRI in December of 2015.   That's at page 465.     The
21   impression was no significant change since the prior MRI with

22   moderate-sized right paracentral disc protrusion at C5/C6,

23   resulting in moderate central spinal canal and right lateral
24   recess stenosis.

25             The plaintiff also underwent electromyography, or
               Decision - 6/25/2019 - 18-cv-899                       4


1    EMG, study on October 14, 2015.    The results are at page 619.
2    The conclusion is this is an abnormal study.    There is

3    electro-diagnostic evidence of a chronic, right C6

4    radiculopathy.
5              Mentally the plaintiff suffers from depressive

6    disorder, sometimes characterized as a major depressive

7    disorder, anxiety, panic disorder.    She has undergone
8    treatment through various sources, including Physician's

9    Assistants Scott Brown and Patricia Nelson of the New York
10   Spine and Wellness Center; Dr. Barry Pollack, a neurosurgeon;

11   and Dr. William Touchstone for her mental condition.      She has

12   been prescribed many medications, including injections,
13   Gabapentin, Cyclobenzaprine, Effexor, Perphenazine, Ambien,

14   Topamax, Seroquel, Tramadol, Baclofen, Ibuprofen and

15   Oxycodone.
16             Plaintiff last worked in either 2011 or 2012.

17   That's at page 40.   Her last position was as a personal care
18   aide for New Beginnings.   She also was a truck driver and

19   delivery person from December 2009 to September 2010.      She

20   had a CDL license.   She quit that position, according to her,
21   due to anxiety.   She worked at Walmart in sales and stocking

22   from October 2004 to April 2009.   The employment there was

23   terminated due to absenteeism.    She also worked as a cashier
24   at McDonald's in 1999.

25             Plaintiff uses a cane to ambulate.    She is a smoker
                Decision - 6/25/2019 - 18-cv-899                   5


1    and smokes a half pack of cigarettes per day.   That's at 451.
2               In terms of activities of daily living, she can

3    dress, bathe and groom herself.   She does some cooking,

4    although it is difficult for her to stand for long periods of
5    time.   She does some cleaning, some laundry, she plays with

6    her children, she fishes, socializes, watches television,

7    listens to radio and cares for her children.    The ADL's are
8    referenced at page 56, 210 to 217, 448 and 451 of the

9    Administrative Transcript.
10              Procedurally, plaintiff applied for Title II and

11   Title XVI benefits on April 2, 2014, alleging a disability

12   onset date of October 12, 2012.   In support of her
13   application, she alleged the existence of a lumbar spine

14   impairment with bulging, two cysts in her nerve root,

15   depression, anxiety, insomnia, mood disorder and sciatica
16   bilaterally.

17              A hearing was conducted by Administrative Law Judge
18   Julia Gibbs on March 10, 2016 to address plaintiff's claims

19   for benefits.   ALJ Gibbs issued an unfavorable decision on

20   September 28, 2016, finding that plaintiff was not disabled
21   at the relevant times and, therefore, ineligible for the

22   benefits sought.

23              As counsel indicated, the Social Security
24   Administrative Council accepted plaintiff's request for

25   review of the determination and issued a decision on June 30,
               Decision - 6/25/2019 - 18-cv-899                   6


1    2018, essentially making the same findings and specifically
2    addressing each of the five steps of the sequential

3    determination test.   So that became a final determination of

4    the Agency on that date.
5              In terms of the Administrative Law Judge's

6    decision, ALJ Gibbs applied the familiar five-step sequential

7    test for determining disability.
8              Step one, after noting that the date on which

9    plaintiff was last insured was December 31, 2017, she found
10   that plaintiff had not engaged in substantial gainful

11   activity since October 12, 2012, the alleged onset date.

12             At step two she concluded that plaintiff suffers
13   from severe impairments imposing more than minimal

14   limitations on ability to perform basic work functions,

15   including obesity, lumbar disc degeneration, lumbar
16   radiculopathy, cervical radiculopathy, obstructive sleep

17   apnea, and major depressive disorder.
18             At step three concluded the plaintiff's conditions

19   did not meet or medically equal any of the listed

20   presumptively disabling conditions set forth in the
21   Commissioner's regulations; specifically including

22   considering listings 1.04, 12.04 and 12.06.

23             She then proceeded, based on a review of the
24   available evidence, to conclude that plaintiff retains the

25   residual functional capacity to perform sedentary work,
               Decision - 6/25/2019 - 18-cv-899                   7


1    except she requires a cane for ambulation, and cannot
2    interact with the public, and cannot work on assembly lines

3    or perform fast-paced work.

4              Proceeding to step four, the Administrative Law
5    Judge concluded that plaintiff is unable to perform her past

6    relevant work due to the demands of those four positions.

7              At step five, after noting that if the
8    Medical-Vocational Guidelines, or Grids, were applied and

9    plaintiff were able to perform a full range of work in the
10   sedentary level, a finding of no disability would be

11   compelled by Rule 201.25, the Administrative Law Judge

12   concluded based on testimony of the vocational expert that
13   despite her impairments plaintiff can work as an addressing

14   clerk, a document clerk, and as an inspector.

15             The standard which I must apply, as you know, is
16   very deferential.   I must determine whether correct legal

17   principles were applied and substantial evidence supports the
18   determination.   Substantial evidence being such evidence as a

19   reasonable person would find sufficient to support a

20   conclusion.
21             The first argument raised by the plaintiff concerns

22   the opinions of Physician Assistant Nelson, which is at pages

23   335 and 336 of the Administrative Transcript; a physical
24   therapy intake evaluation of Douglas Fye, that appears at

25   page 364 of the Administrative Transcript; and the assessment
               Decision - 6/25/2019 - 18-cv-899                     8


1    of the Agency physician, Dr. E. Kamin, that appears in the
2    record at pages 75 through 77.

3              As plaintiff's counsel notes, none of these three

4    qualify as acceptable medical sources.   There are other
5    sources clearly.    They have relevant information to offer

6    concerning the functionality of the plaintiff; however, in my

7    view these three do not -- well, the first two do not qualify
8    as medical source statements.    The third from Dr. Kamin is

9    essentially supportive of the RFC.    Physician Assistant
10   Nelson does not specify duration except to say until cleared

11   for neurosurgery and, of course, it was determined ultimately

12   that plaintiff was not a candidate for neurosurgery.    It does
13   not in my view qualify as a source statement.

14             Similarly, the physical therapy evaluation or

15   intake form of Mr. Fye simply states, and presumably based
16   largely upon plaintiff's statements, what plaintiff's current

17   abilities are and what the expected outcome of physical
18   therapy would be.   Once again, in my view it's questionable

19   whether this is an acceptable statement or opinion and it

20   certainly does not give indication of duration.
21             It is well-established that an Administrative Law

22   Judge does not need to address and state in the opinion that

23   each medical piece of evidence has been considered.    The
24   bigger problem, in my mind, is the question of whether the

25   record should have been more fully developed regarding
                Decision - 6/25/2019 - 18-cv-899                     9


1    plaintiff's cervical issue.    The onset of or exacerbation
2    that led to the MRI and EMG findings post dates Dr. Ganesh's

3    opinion.   Dr. Ganesh, of course, did reference in his

4    evaluation an examination of the cervical area and indicated
5    at page 452 cervical spine shows full flexion, extension,

6    lateral flexion bilaterally, and full rotary movement

7    bilaterally.   But that examination was in August of 2014.      It
8    was really not until 2015 and 2016 that it appears plaintiff

9    began to experience difficulties in the cervical area.
10              The record contains two MRIs and an EMG that shows

11   the existence of radiculopathy.    The EMG at 619 shows

12   evidence of chronic right C6 radiculopathy.   The ALJ, when
13   that was brought to her attention, was seemingly surprised to

14   learn of that and indicated at page 52, in response to the

15   attorney pointing it out, "I'm not sure I understand.     But
16   I'll get a medical expert to take a look at that."    And again

17   further down on the page indicates, "We'll take a -- I'll get
18   that interpreted later."    There does not seem to be any

19   indication that medical expert opinions were sought by the

20   Administrative Law Judge.   The record certainly does not
21   disclose that.

22              In my view, that alone would provide a basis to

23   conclude that the hearing and determination was not
24   fundamentally fair and to remand based on Squilla versus

25   Commissioner of Social Security.   It is found at 2018 WL
                Decision - 6/25/2019 - 18-cv-899                   10


1    5847118.   It is a decision from the Western District of
2    New York from 2018.

3               Normally I know that the case law indicates that if

4    a record contains only diagnostic evidence, if it is a matter
5    of common sense that there is no limitation greater than that

6    found in the RFC, it is not necessary to recontact either a

7    treating source or order a consultative examination.
8    However, if there is only diagnostic evidence without support

9    and it appears that there is likely a greater or potentially
10   a greater limitation presented than found in the RFC, an

11   Administrative Law Judge is under a duty to either recontact

12   a treating source and request further information or a
13   medical source statement, or to order a consultative

14   examination.

15              There is many cases that support that, but in this
16   district one is House versus Astrue, at 2013 WL 422058 from

17   2013.   And there is also an excellent one from the Western
18   District of New York, District Judge Wolford, in Milliken

19   versus Berryhill, 2017 WL 3208635.

20              The existence of the testing that shows
21   radiculopathy has to be taken in the context of plaintiff's

22   hearing testimony at page 53 that she has difficulty in

23   reaching and in holding.   That's also at 51.   SSR 85-15
24   speaks to reaching, handling and fingering, and provides as

25   follows, "Significant limitations of reaching or handling,
               Decision - 6/25/2019 - 18-cv-899                    11


1    therefore, may eliminate a large number of occupations a
2    person could otherwise do.   Varying degrees of limitations

3    would have different effects, and the assistance of a VS may

4    be needed to determine the effects of the limitations."
5              In this case the vocational expert testified that

6    the three positions that he found plaintiff could handle

7    require frequent reaching.   In my view, it's not proper for
8    the Commissioner to rely on Dr. Ganesh's opinions because

9    it's very clear that this condition post dated Dr. Ganesh's
10   examination and consultative report.

11             In my view, there was a failure of the duty on the

12   part of the Administrative Law Judge to get more information,
13   particularly after admitting that she didn't understand the

14   significance of the EMG testing.

15             And so I'm going to order judgment on the pleadings
16   to the plaintiff, but without a directed finding of

17   disability.   I don't find persuasive proof of disability.    I
18   think the matter should be remanded for either the obtaining

19   of a medical source statement from a treating source or a

20   consultative examination to determine whether the cervical
21   issues of the plaintiff preclude her from performing even at

22   the sedentary level.

23             Thank you both for excellent presentations.   Hope
24   you have a great day.

25                    *              *            *
                  C E R T I F I C A T I O N



          I, EILEEN MCDONOUGH, RPR, CRR, Federal Official
Realtime Court Reporter, in and for the United States

District Court for the Northern District of New York,

do hereby certify that pursuant to Section 753, Title 28,
United States Code, that the foregoing is a true and correct

transcript of the stenographically reported proceedings held
in the above-entitled matter and that the transcript page

format is in conformance with the regulations of the

Judicial Conference of the United States.




                           ________________________________

                           EILEEN MCDONOUGH, RPR, CRR
                           Federal Official Court Reporter
